Summary Prospectus Supplement July 2, 2012 Putnam Short Duration Income Fund Summary Prospectus dated October 10, 2011 The fund will offer class R5 and class R6 shares to qualified employee-benefit plans beginning on July 2, 2012. The prospectus is supplemented as follows to add information about class R5 and class R6 shares. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fees and expenses: Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed Maximum deferred sales charge (load) (as a percentage on purchases (as a percentage of of original purchase price or redemption proceeds, Share class offering price) whichever is lower) Class A NONE 1.00%* Class B NONE 5.00%* Class C NONE 1.00%* Class M NONE 0.15%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Other Total annual Expense Total annual fund operating Management and service expenses fund operating reimburse- expenses after expense Share class fees (12b-1) fees ** expenses ment *** reimbursement Class A 0.35% 0.10% 0.73% 1.18% (0.78%) 0.40% Class B 0.35% 0.50% 0.73% 1.58% (0.78%) 0.80% Class C 0.35% 0.50% 0.73% 1.58% (0.78%) 0.80% Class M 0.35% 0.15% 0.73% 1.23% (0.78%) 0.45% Class R 0.35% 0.50% 0.73% 1.58% (0.78%) 0.80% Class R5 0.35% N/A 0.83% 1.18% (0.88%) 0.30% Class R6 0.35% N/A 0.76% 1.11% (0.81%) 0.30% Class Y 0.35% N/A 0.73% 1.08% (0.78%) 0.30% * A deferred sales charge on class A, B and C shares may apply to certain redemptions of shares purchased by exchange from another Putnam fund. A deferred sales charge on class M shares may apply to redemptions of shares from certain rollover accounts. ** Other expenses are based on estimated amounts for the fund’s current fiscal year, adjusted, as applicable, to reflect the investor servicing fees applicable to class R5 and class R6 shares. *** Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through at least November 30, 2013. This obligation may be modified or discontinued only with approval of the Board of Trustees. 275462 7/12 Example Share class 1 year 3 years Class A $41 $207 Class B $82 $333 Class C $82 $333 Class M $46 $223 Class R $82 $333 Class R5 $31 $197 Class R6 $31 $181 Class Y $31 $175
